Citation Nr: 1451406	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-45 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of an Anthrax vaccination to include joint pain, muscle pain, tendon pain and stomach pain.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned at a June 2011 hearing at the RO.  A transcript has been associated with the file.

The Board remanded the case in October 2011.  The case has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Though the Board regreats the additional delay, the case must be remanded to obtain outstanding VA treatment records and to obtain an addendum VA medical opinion.

The AOJ should obtain all outstanding VA medical treatment records relating to the Veteran's claim for joint, muscle and tendon pain and stomach pain.  The Board notes that the Supplemental Statement of the Case, issued in July 2014, lists VA treatment records from the East Orange VA Medical Center dating from August 27, 2008 through July 22, 2014 as evidence considered in making a determination as to the Veteran's claim.  However, the file does not contain any such records.  The AOJ should obtain these records, and any additional records dating since July 22, 2014 and associate these records with the claims file.

Once the above development is completed, the Veteran's claims file should be returned to the examiner who performed the May 2014 VA examination, if available, to provide an addendum opinion.  The May 2014 VA examination and opinion noted that an EMG test was scheduled for June 19, 2014, and that an addendum opinion would be placed in the file once the test results were available.  However, neither the test results of the EMG nor an addendum opinion are included within the claims file.

Further, in July 2011 the Veteran submitted a short statement referencing an article, Gastrointestinal Adverse Reactions Following Anthrax Vaccination: An Analysis of the Vaccine Adverse Events Reporting System (VAERS) Database, from the medical publication "Hepatogastroenterology."  The statement indicates that the authors of the publication found a very large and statistically significant increase in joint symptoms and gastrointestinal problems following vaccination with the anthrax vaccine.  The authors further concluded that due to the extreme reactogenicity of the anthrax vaccine, its general use in the civilian population was undesirable.  

The Board finds that the June 2014 EMG test (if performed) and the medical article referenced by the Veteran, may weigh in favor of the claim, and must be addressed in an adequate medical opinion.  An addendum poinion should be issued concerning the Veteran's claim for service connection for reaction from an anthrax vaccine.  Specifically, the examiner should offer an opinion as to whether the Veteran's joint pain and stiffness, muscle pain, tendon pain and stomach pain (diagnosed as mild gastritis in October 2001 by Dr. M.J.L.), is more likely than not the result of a reaction to athrax vaccinations.  In making this determination, the examiner is asked to discuss the Veteran's onset of symptoms in service following his third anthrax vaccination, as well as the Veteran's contentions that his pain and stiffness in his hands and feet, and his stomach problems have continued since service to the present day.




Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all VA treatment of the Veteran's disabilities relating to his claimed reaction from the anthrax vaccine in service, including joint pain and stiffness, muscle and tendon pain, and stomach pain.  Specifically, all VA treatment records from the East Orange, New Jersey VA Medical Center (referenced in the July 2014 SSOC as dating from August 27, 2008 through July 22, 2014), as well as any records dating since July 22, 2014, should be obtained and associated with the claims file.

2.  Once the VA treatment records are obtained and associated with the claims file, arrange to have the Veteran's entire claims file reviewed by the VA examiner who conducted the May 2014 examination (if available), or another appropriate medical professional, for the purpose of providing an addendum to the opinion regarding the etiology of the Veteran's claimed condition as a result of an adverse reaction to the anthrax vaccine.  Specifically, the examiner is asked to determine the following:

(a) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current symptoms of joint pain and stiffness, muscle and tendon pain, and stomach pain (diagnosed as mild gastritis) are attributable to the anthrax vaccines the Veteran received in service, or are otherwise related to service.

In making this determination, the examiner is asked to specifically address the Veteran's July 2011 statement referencing the article, Gastrointestinal Adverse Reactions Following Anthrax Vaccination: An Analysis of the Vaccine Adverse Events Reporting System (VAERS) Database, from the medical publication "Hepatogastroenterology", which found a very large and statistically significant increase in joint symptoms and gastrointestinal problems following vaccination with anthrax vaccine.

(b) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current symptoms of joint pain and stiffness, muscle and tendon pain, and stomach pain (diagnosed as mild gastritis) are related to complaints and treatment in-service of joint and muscle pain in the hands and feet, and pain in the stomach following the Veteran's third anthrax vaccination.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

3.  Then, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



